_
AllB
~~

*OFFICIAL USE ONLY

Project Summary Information

Date of Document Preparation: November 27, 2020

Project Name

Ayana Anantapuramu NTPC Solar Project

Document Code

PD000384-PSI-IND

Region India

Sector/Subsector Energy/Renewable energy generation
Status of Approved

Financing

Project Description

The Project involves financing of a 250 MW solar project being developed by a special purpose vehicle, Ayana
Ananthapuramu Solar Private Limited (“AASPL” or the “Company” or the “Borrower’). The Project was awarded through
a competitive bid, at a tariff of INR 2.73 /kWh (US¢ 3.58/kWh). AASPL signed a 25-year Power Purchase Agreement
(‘PPA’) with National Thermal Power Corporation (“NTPC”) in July 2018. In turn, NTPC signed a 25-year Power Sale
Agreement (“PSA”) with AP Discom(s) to sell the electricity generated by the Project to AP Discom(s). As per the PPA,
NTPC has the sole obligation to make the payment to AASPL for the power offtake in accordance with the terms of the
PPA. Power will be evacuated through the existing, operational 400/220 kV NP Kunta sub-station of PGCIL, which is
located at a distance of 3 kms from the solar park in which the Project is being constructed.

Objective

To support electricity generation from solar energy resources

Expected Results

The Project will add 250 MW of solar capacity and result in clean energy generation of 592 GWh in FY2022.

Environmental and
Social Category

Category B

Environmental and
Social Information

Environment and Social Policy and Categorization. AIIB’s Environmental and Social Policy (ESP) including the
Environmental and Social Standards (ESSs) and Environmental and Social Exclusion List apply to this Project. The
Project has been categorized as Category B. The ES risks of this Project are considered to be Moderate. ESS1:
Environmental and Social Assessment and Management applies.

Instruments. An Environmental and Social Impact Assessment (ESIA) in accordance with the AIIB’s ESP has been
prepared by AASPL. The ESIA has been updated to reflect the latest project information available. A Due Diligence
Report (DDR) including an Environmental and Social Action Plan (ESAP) has been prepared for the ongoing
construction works.

Stakeholder Consultation and Information Disclosure. Consultations have been conducted during the preparation
of the ESIA. AASPL will continue their communications with the Project-affected People (PAPs) and other stakeholders
during project implementation by sharing Project information. The Telugu translation of the Executive Summaries of the
ESIA and DDR and the full ESIA and DDR reports in English have been disclosed at the Project site in July and

*OFFICIAL USE ONLY

disclosed on the client's website’. The English version of the ESIA and DDR have been disclosed on AIIB’s website? on
July 30, 2020.

Project-level and Worker Grievance Redress Mechanisms (GRMs). AASPL has established a Project-level
Grievance Redress Mechanism (GRM). A separate GRIM is in place for workers to address workplace concerns. It has
been assessed that these GRMs have been prepared in accordance with the requirements of AIIB’s ESP. During the
ongoing public consultations, information on the GRM will be disseminated to PAPs.

Cost and Financing

Plan Amount (USD Million) (%)
Term Debt 113.6 7
AIIB 50.0 33
SBI 63.6 42
Equity 37.9 25
ARPPL
- Straight Equity 9.5
- Quasi Equity 28.4
Total Financing 151.5 100
Borrower/Investee Shareholders: Green Growth Equity Fund (GGEF) and National Infrastructure Investment Fund (NIIF) — 51% (25.5%
Company/Counter each) and CDC - 49%,
party/Guaranteed Sponsor: Ayana Renewable Power Private Limited (ARPPL)
entity Borrower: Ayana Ananthapuramu Solar Private Limited (AASPL)
Guarantor Sponsor undertaking for project completion

Implementing
Entity/Sponsor

Sponsor: Ayana Renewable Power Private Limited (ARPPL)

Estimated date of March 2021

last disbursement

(NSBF)

Contact Points: AllB SBI Borrower
Name Amit Kumar Gulshan Malik Atul Ranjan

" http://www.ayanapower.com/sustainability.htm|

2 https:/Awww.aiib.org/en/projects/details/2020/approved/India-Ayana-Anantapuramu-NTPC-Solar-Project.html

*OFFICIAL USE ONLY

Title

Senior Investment Operations
Specialist

Chief General Manager

Senior Manager

Email Address

amit.kumar @aiib.org

cgm.pfsbu @sbi.co.in

atul@ayanapower.com

Date of Concept
Decision

17 September 2018

Date of Appraisal
Decision/Estimated
Date of Appraisal
Decision

28 July 2020

Date of Financing
Approval

26 November 2020

Independent
Accountability
Mechanism

The Project-affected People’s Mechanism (PPM) has been established by the AIIB to provide an opportunity for an
independent and impartial review of submissions from Project-affected people who believe they have been or are likely
to be adversely affected by AIIB’s failure to implement its ESP in situations when their concerns cannot be addressed
satisfactorily through the Project-level GRM or AIIB Management's processes. More information about the PPM can be
found through visiting: https:/Awww.aiib.org/en/policies-strategies/operational-policies/policy-on-the-project-affected-

mechanism.html.

